                                           Case 3:20-mc-80185-JCS Document 9 Filed 02/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7
                                         In re ESTATE OF HANA KIMURA,
                                   8                                                       Case No. 20-mc-80185-JCS

                                   9
                                                                                           ORDER TO SHOW CAUSE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 22, 2020, The Court granted the Ex Parte Application of the Estate of Hana

                                  15   Kimura (“Application”) for an order pursuant to 28 U.S.C. § 1782 permitting discovery for use in

                                  16   a foreign proceeding without prejudice to any argument that may be asserted in a motion to quash

                                  17   by Twitter, Inc. or the individuals whose identifying information was sought. Dkt. No. 4. In that

                                  18   Order, the Court gave Twitter thirty days from the date it received the subpoena to bring a motion

                                  19   to quash or modify the subpoena in this Court. Twitter was also ordered to give notice to the

                                  20   account holders within that same period, and the account holders were given thirty days to bring a

                                  21   motion to quash. The Court further ordered that “[i]f sixty (60) days have passed since service of

                                  22   the subpoena on Twitter, Inc. and no motion to quash or modify the subpoena has been filed,

                                  23   Twitter, Inc. shall have ten (10) days to produce to the Estate of Hana Kimura information

                                  24   responsive to the subpoena.” Id.

                                  25          The Estate of Hana Kimura has filed a motion and supporting declaration indicating that

                                  26   Twitter has found two of the accounts at issue but has refused to turn over basic identifying

                                  27   information until the Court conducts a “First Amendment analysis.” Azimy Decl. at 2. A proof of

                                  28   service filed by the Estate of Hana Kimura reflects that the subpoena was served on Twitter on
                                           Case 3:20-mc-80185-JCS Document 9 Filed 02/12/21 Page 2 of 2




                                   1   October 26, 2020. Dkt. No. 5. As no motion to quash was filed, the deadline for responding to

                                   2   the subpoena was January 4, 2021.

                                   3          Therefore, Twitter is ORDERED TO SHOW CAUSE WHY IT SHOULD NOT BE

                                   4   HELD IN CONTEMPT OF THE COURT’S OCTOBER 22, 2020 ORDER because it has

                                   5   refused to produce the information required under the Court’s Order and no motion to quash has

                                   6   been filed. Twitter shall file a written response by February 19, 2021. To the extent it contends

                                   7   it is entitled to a “First Amendment analysis” by the Court before turning over the information

                                   8   required under the subpoena, it should address: 1) why any such request is not untimely given the

                                   9   thirty-day deadline set by the Court; 2) what authority authorizes the Court to conduct “a First

                                  10   Amendment analysis” where neither Twitter nor the account holders have brought a motion to

                                  11   quash or argued that the First Amendment protects the information that the Estate of Hana Kimura

                                  12   seeks under the circumstances of this case; and 3) why such an analysis would not constitute an
Northern District of California
 United States District Court




                                  13   improper advisory opinion that does not relate to an actual case or controversy.

                                  14          In lieu of responding to this Order, Twitter may submit an affidavit showing that it has

                                  15   complied with the subpoena and the Court’s October 22, 2020 Order by producing the information

                                  16   requested by the Estate of Hana Kimura.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: February 12, 2021

                                  20                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  21                                                   Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
